875 F.2d 865
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William J. LOTARSKI, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1391.
United States Court of Appeals, Sixth Circuit.
May 11, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges and JEROME TURNER, District Judge.*
RYAN, Circuit Judge.


1
Claimant appeals the order of the district court granting summary judgment to the Secretary in this social security disability action.  We affirm.


2
On appeal, claimant argues that:  (1) the Secretary erred in concluding that claimant's heart impairment did not meet or equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1 (1988);  and (2) substantial evidence does not support the Secretary's finding that claimant's mental impairment was not disabling prior to May 15, 1985.


3
With respect to the first issue, we adopt the analysis of the Magistrate in his Report and Recommendation and accordingly reject claimant's argument.  We note, and the Secretary concedes, that the district court erred by failing to consider claimant's alleged physical condition.  Nevertheless, we hold that the error was harmless because claimant's argument, while entitled to judicial review, was meritless.


4
With respect to claimant's second argument, we adopt the opinion of the district court, and therefore conclude that substantial evidence supported the Secretary's finding that claimant's mental condition was not disabling prior to May 15, 1985.


5
AFFIRMED.



*
 The Honorable Jerome Turner, United States District Judge for the Western District of Tennessee, sitting by designation